Case 1:19-cv-01870-RM-GPG Document 140 Filed 01/04/21 USDC Colorado Page 1 of 6




                          IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF COLORADO


  Civil Action No. 19-cv-01870-RM-GPG


  G.A. RESORT CONDOMINIUM ASSOCIATION, INC.,
  Colorado Nonprofit Corporation,

  Plaintiff

  v.

  ILG, LLC, a Delaware limited liability company
  CHICAGO TITLE TIMESHARE LAND TRUST, INC.,
  a Florida corporation, as Trustee for HPC TRUST,
  GRAND ASPEN LODGING, LLC, a Delaware limited liability company,
  HPC DEVELOPER, LLC, a Delaware limited liability company,
  HPC OWNERS’ ASSOCIATION, INC., a Florida non-profit,
  HV GLOBAL GROUP, INC., a Delaware corporation,
  HV GLOBAL MANAGEMENT CORPORATION, a Florida corporation,
  MARRIOTT VACATIONS WORLDWIDE CORPORATION,
  a Delaware corporation,

  Defendants

  ____________________________________________________________________________

  PLAINTIFF’S MOTION TO STAY OR DEFER RULING ON DEFENDANTS’ MOTION
                FOR AWARD OF ATTORNEYS’ FEES AND EXPENSES
  ___________________________________________________________________________

          Plaintiff, G.A. Resort Condominium Association, Inc. (“Association”), a Colorado

  nonprofit corporation, by and through undersigned counsel, respectfully moves the Court for an

  order staying and deferring ruling on Defendants’ Motion for Award of Attorneys’ Fees and

  Expenses (“Fee Motion”), or in the alternative granting Plaintiff additional time to respond to the

  Fee Motion. In support thereof, Plaintiff states as follows:
Case 1:19-cv-01870-RM-GPG Document 140 Filed 01/04/21 USDC Colorado Page 2 of 6




                          CERTIFICATE OF CONFERRAL AND NOTICE

            In accordance with D.C.COLO.LCivR 7.1, the undersigned counsel has conferred with

  counsel for Defendants via telephone concerning the relief requested herein. Defendants oppose

  this motion. The undersigned counsel also has provided notice to Plaintiff of this motion as

  required by D.C.COLO.LCivR 6.1

                                            INTRODUCTION

            Defendants have submitted 383 pages in support of their Fee Motion. They seek a total of

  $1,113,549.41 in fees and expenses. Plaintiff intends to vigorously dispute the fees and expenses.

  Much of the fees allegedly incurred were unnecessary and/or were not incurred on behalf of the

  moving defendants. Plaintiff will request a hearing as there are numerous disputed facts at issue. 1

            The basis for Defendants’ fee request is that they are the prevailing party as a result of the

  Court’s November 30, 2020 Order dismissing Plaintiff’s complaint. Plaintiff, however, has

  appealed this order and seeks to reinstate certain claims. If the Tenth Circuit reverses the dismissal

  on one or more claims, the Fee Motion, as well as all of the Court’s and Plaintiff’s work performed

  in connection therewith, will be rendered moot as the prevailing party determination cannot be

  determined until final resolution of the case.

            Given the time and expense of responding to the Fee Motion, as well as the considerable

  judicial resources that will be expended in ruling on the Fee Motion, Plaintiff requests that the

  Court stay all brief and defer ruling on the Fee Motion until the Tenth Circuit rules on Plaintiff’s

  appeal.



  1
   See Fed. R. Civ. P. 54(d)(2)(C) (permitting a hearing in accordance with F.R.C.P. 43(c); see also
  Michael A. Cramer, MAI, SRPA, Inc. v. United States, 47 F.3d 379, 383 (10th Cir.1995) (finding
  “an evidentiary hearing is generally preferred, if not required, when factual disputes exist in
  connection with a request for attorneys fees”); Gamble, Simmons & Co. v. Kerr-McGee Corp., 175
  F.3d 762, 774 (10th Cir. 1999) (same).


                                                      2
Case 1:19-cv-01870-RM-GPG Document 140 Filed 01/04/21 USDC Colorado Page 3 of 6




                                             ARGUMENT

          The 1993 Advisory Committee’s notes to F.R.C.P. 54(d) provide: “[i]f an appeal on the

  merits of the case is taken, the [district] court may rule on the claim for fees, may defer its ruling

  on the motion, or may deny the motion without prejudice....” Fed.R.Civ.P. 54, adv. comm. note to

  1993 amendments (emphasis added). Following this Advisory Committee’s note, courts often

  defer ruling on fee motions or deny the motions without prejudice pending the resolution of an

  appeal on the merits. Chung v. Lamb, 14-CV-03244-WYD-KLM, 2019 WL 8060186, at *2 (D.

  Colo. Apr. 30, 2019) (string citing cases where fee motions have been deferred pending appeal,

  and ultimately, dismissing a fee motion without prejudice pending resolution of an appeal on the

  merits); Tancredi v. Metro. Life Ins. Co., 378 F.3d 220, 225–26 (2d Cir. 2004) (affirming the

  district court’s stay of a fee motion until after the appeal); Terra Venture Inc. v. JDN Real Estate-

  -Overland Park, L.P., CIV.A. 02-2593-CM, 2005 WL 2122644, at *1 (D. Kan. Aug. 8, 2005)

  (“The interests of judicial efficiency weigh in favor of waiting for a mandate from the Tenth Circuit

  before awarding or denying attorneys' fees.”); Johnson v. Heath, 2:17-CV-00416, 2020 WL

  5659105, at *2 (D. Utah Sept. 23, 2020), (“the court concludes it is prudent to defer consideration

  of any issues concerning attorney fees until after Plaintiff's appeal has been resolved on the merits.

  Doing so will ensure finality on this issue and will conserve the resources of both the court and the

  parties.”); Hudson v. AIH Receivable Mgmt. Servs., 10-2287-JAR, 2012 WL 13026795, at *1–2

  (D. Kan. Dec. 7, 2012) (deferring the fee motion because the “interests of judicial efficiency and

  fairness weigh in favor of waiting for a mandate from the Tenth Circuit before awarding or denying

  attorneys’ fees in this matter.”). Factors considered by the court in these cases include judicial

  efficiency, fairness, and finality. Id.




                                                    3
Case 1:19-cv-01870-RM-GPG Document 140 Filed 01/04/21 USDC Colorado Page 4 of 6




         A stay is particularly appropriate where the appeal could impact the prevailing party

  determination. See 10 JAMES WM. MOORE ET AL., MOORE'S FEDERAL PRACTICE §

  54.151[1] (3d ed.2011) (“[I]f the status of the fee movant as a prevailing party is subject to serious

  challenge, the [trial] court may find it desirable to postpone any decision on fees until after an

  appeal has confirmed the merits judgment.”). The Tenth Circuit has routinely held that fee awards

  rendered before or during an appeal on the merits must be reconsidered when the overall success

  of the prevailing party has been altered on appeal. See, e.g., Searles v. Van Bebber, 251 F.3d 869,

  881 (10th Cir. 2001); N. Tex. Prod. Credit Ass'n v. McCurtain County Nat'l Bank, 222 F.3d 800,

  819 (10th Cir. 2000); Jane L. v. Bangerter, 61 F.3d 1505, 1517 (10th Cir. 1995); Mann v. Reynolds,

  46 F.3d 1055, 1063 (10th Cir. 1995).

         Here, the pending appeal could result in one or more claims being remanded for

  determination on the merits. Such an outcome would alter the prevailing party determination and,

  thereby, require reversal or reconsideration of a fee award to Defendants. In that scenario, the

  parties’ briefs and the Court’s work in reviewing the hundreds of pages of invoices and in hearing

  the disputed issues of fact would be rendered unnecessary and a waste of time. Instead, the more

  efficient and prudent approach would be to defer ruling on the Fee Motion until final determination

  of the appeal. In the event that the Tenth Circuit affirms the Court’s dismissal order in its entirety,

  then the parties can proceed with briefing the Fee Motion at that time. The short delay in waiting

  for the Tenth Circuit’s ruling will not prejudice Defendants. As such, in the interest of judicial

  economy, fairness and finality, Plaintiff requests that the Court stay all briefing and defer ruling

  on the Fee Motion until the Tenth Circuit issues a mandate on Plaintiff’s appeal.

         If the Court denies Plaintiff’s requested stay, Plaintiff alternatively requests an additional

  28 days (from entry of the Court’s order) to submit its response to the Fee Motion. Plaintiff’s




                                                    4
Case 1:19-cv-01870-RM-GPG Document 140 Filed 01/04/21 USDC Colorado Page 5 of 6




  response to the Fee Motion will take time to prepare given the voluminous submission and,

  therefore, requires this additional time to submit an appropriate response.

                                           CONCLUSION

         WHEREFORE for the foregoing reasons, Plaintiff respectfully requests that the Court enter

  an order staying all briefing and deferring its ruling Defendants’ Motion for Award of Attorneys’

  Fees and Expenses, or in the alternative grant Plaintiff an additional 28 days from entry of order

  on this motion to respond to the Fee Motion.

  Dated: January 4, 2021

                                                       Respectfully submitted:

                                                       __/s/Michelle K. Schindler_____________
                                                       Michelle K. Schindler
                                                       The Matthew C. Ferguson Law Firm, P.C.
                                                       119 South Spring, Suite 201
                                                       Aspen, Colorado 81611

                                                       _/s/ Tyler r. Meade____________________
                                                       Tyler R. Meade
                                                       The Meade Firm P.C.
                                                       12 Funston Avenue, Suite A
                                                       San Francisco, CA 94129




                                                   5
Case 1:19-cv-01870-RM-GPG Document 140 Filed 01/04/21 USDC Colorado Page 6 of 6




                                       CERTIFICATE OF SERVICE

          I, the undersigned, hereby certify that on this 4th day of January, 2021, a true and accurate
  copy of the foregoing PLAINTIFF’S MOTION TO STAY OR DEFER RULING ON
  DEFENDANTS’ MOTION FOR AWARD OF ATTORNEYS’ FEES AND EXPENSES will
  be filed and served via CM/ECF upon the following:


          Michael J. Reiser                                  Naomi G. Beer, Esq.
          Reiser Law, P.C.                                   Greenberg Traurig, LLP
          1475 N. Broadway, Suite 300                        1200 17th Street, Suite 2400
          Walnut Creek, CA 94596                             Denver, Colorado 80202
          michael@reiserlaw.com                              BeerN@gtlaw.com

          Matthew C. Ferguson                                Philip R. Sellinger, Esq.
          The Matthew C. Ferguson Law Firm,                  Roger B. Kaplan, Esq.
           P.C.                                              Ian S. Marx, Esq.
          119 South Spring, Suite 201                        Greenberg Traurig, LLP
          Aspen, Colorado 81611                              500 Campus Drive, Suite 400
          matt@matthewfergusonlaw.com                        Florham Park, N|J 07932
                                                             SellingerP@gtlaw.com
          Tyler R. Meade                                     KaplanR@gtlaw.com
          The Meade Firm P.C.                                MarxI@gtlaw.com
          12 Funston Avenue, Suite A                         SellingerP@gtlaw.com
          San Francisco, CA 94129                            Attorneys for Defendants
          tyler@meadefirm.com

          Attorneys for Plaintiff



                                                        _/s/ Michelle K. Schindler




                                                   6
